ACCEPTED
                                                                                                                  01-18-00165-CV
                                                                                                       FIRST COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                                3/19/2018 1:57 PM
                                                                                                            CHRISTOPHER PRINE
                                                                                                                           CLERK



                                           CAUSE NO. 2017-58042
                                                                                         FILED IN
ZACH KRACHINSKI, ET AL                               §              IN THE DISTRICT
                                                                                  1stCOURT
                                                                                      COURT OF APPEALS
                                                     §                                    HOUSTON, TEXAS
VS.                                                  §              HARRIS COUNTY, TEXAS 1:57:50 PM
                                                                                3/19/2018
                                                     §                               CHRISTOPHER A. PRINE
VORTEK AVIATION LLC, ET AL                           §              165TH DISTRICT         Clerk


                                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Vortek Aviation LLC and Wayne Schmitz, Defendants in the above entitled and numbered cause

desires to appeal and file this notice of appeal of the court’s December 8, 2017 final summary judgment order

to either the 1st or 14th Court of Appeals. This notice is filed within ninety (90) days of the Court’s judgment

after Defendant’s Motion for New Trial was overruled by operation of law and is timely filed.

                                                   Respectfully submitted,

                                                   KERR WILSON, P.C.

                                                   /s/Thomas J. Kerr____________________
                                                   Thomas J. Kerr
                                                   SBOT: 00786015
                                                   16800 Imperial Valley,
                                                   Suite 360
                                                   Houston, Texas 77060
                                                   281.260.6304
                                                   281.260.6467 Facsimile
                                                   tkerr@tkalaw.com


                                          CERTIFICATE OF SERVICE

        I certify that a copy of the above document was served on opposing counsel by certified mail on the

2nd day of March 2018.


                                                                    /s/Thomas J. Kerr____________________

SCHMITZ/Krachinski..NOA                                                               1
                          Thomas J. Kerr




SCHMITZ/Krachinski..NOA                    2